COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     John Doe and Jane Doe, individually and as Next Friends of Child Poe
                         1 and Child Poe 2 v. Arrow Child & Family Ministries

Appellate case number:   01-19-00554-CV

Trial court case number: 2019-17709

Trial court:             127th District Court of Harris County

         Appellants’ motion for extension of time to file their brief is GRANTED. Appellants’
brief is due January 6, 2020.

       It is so ORDERED.

Judge’s signature: __________/s/ Russell Lloyd____________
                              Acting individually


Date: __October 29, 2019__________